DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election with traverse of species A1 in the reply filed on 6/2/2021 is acknowledged.  The traversal is on the grounds that:

    PNG
    media_image1.png
    420
    820
    media_image1.png
    Greyscale

This argument is not found persuasive.  First, just because all the species have some features in common (for example, those features recited in claim 1) does not negate the fact that there are different structural differences that will need to be searched and examined with respect to the statutory requirements of 35 USC 112, 101, 102, and 103. 
Second, the species have physical attributes that are different from each other.  The searching for each species will involve different strategies and search terms because different terms are necessarily used to describe different physical attributes.  Searching for one set of physical attributes using one set of search terms would not necessarily involve or encompass a different set of physical attributes that is described with different terms.  Furthermore, the 
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

(1) “an anterior ocular segment photographing unit that captures an anterior ocular segment image of at least one of a left eye and a right eye of the subject” in claim 1;
(2) “a fixation target display unit that displays a fixation target with respect to the at least one of the left eye and the right eye of the subject” of claim 1;
(3) “an anterior ocular segment photographing unit that captures an anterior ocular segment image of at least one of a left eye and a right eye of the subject” of claim 19; and
(4) “a fixation target display unit that displays a fixation target with respect to the at least one of the left eye and the right eye of the subject; and a processor that controls the ophthalmic device” of claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 10-12, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the processor measures an eye position of the at least one of the left eye and the right eye of the subject by processing the anterior ocular segment image captured by the anterior ocular segment photographing unit, and generates eye position state information based on measurement results of the eye position of an examination target eye at at least two timings including a post-switch timing and a pre-switch timing, the eye position state information indicating a state of the eye position of the subject” in lines 8-16, which renders the claim indefinite.  First, it is not clear if “an examination target eye” in line 14 is the same as, related to, or different from “at least one of a left eye and a right eye of the subject” of claim 1, line 4.  If they are the same, consistent terminology should be used.  If they are different or 
Relatedly, it is not clear if the “eye position state information” that is generated based on the measurement results is based on a plurality of images (as disclosed in the specification) or is based on a single image (as connoted by the claim language).  This divergence of the claim language from the specification creates confusion as to what is intended by the claim language.  Clarification is required.
Claim 1 recites “the post-switch timing being a timing after a display switch timing at which display and non-display of the fixation target with respect to the at least one of the left eye and the right eye of the subject is switched” in lines 16-19, but it is not clear what is being switched.  Is the post-switch timing being a timing after a display switch timing at which display of the fixation target is switched to non-display? Is the post-switch timing being a timing after a display switch timing at which non-display of the fixation target is switched to display?  Or are they switched to some other entirely different state?  These ambiguities render claim 1 indefinite.  Also, the recitations “the display switch timing at which the display and the nondisplay of the fixation target is switched” of claim 10, line 3-4 and “the display and the non-display of the 
Claims 2, 10-12, and 17 are rejected by virtue of their dependence from claim 1.
Claim 11 recites “the eye” in line 5, but it is not clear which eye is being referred to in this limitation.  Is it the left eye, the right eye, “an examination target eye” of claim 1, line 14, or “at least one of a left eye and a right eye of the subject” of claim 1, line 4.  Clarification is required.
Claim 12 recites “measurement results of the eye position of each of the left eye and the right eye” in lines  8-9, which compounds the indefiniteness issue with respect to “wherein the processor measures an eye position of the at least one of the left eye and the right eye of the subject by processing the anterior ocular segment image captured by the anterior ocular segment photographing unit, and generates eye position state information based on measurement results of the eye position of an examination target eye at at least two timings including a post-switch timing and a pre-switch timing, the eye position state information indicating a state of the eye position of the subject” of claim 1, lines 8-16.  In particular, it is not clear what the relationship these measurement results of claim 12 have with “an eye position” that is measured (from claim 1, line 10), “eye position state information” (from claim 1, line 13), “measurements results of the eye position of an examination target eye” (from claim 1, lines 13-14), and “a state of the eye position” (from claim 1, lines 15-16).  For example, what are the differences between a measured “eye position” of claim 1, “measurements results of the eye position” of claim 1, and “measurement results of the eye position of each of the left eye and the right eye” of claim 12?  These ambiguities render claim 12 indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0303435 (Flitcroft), in view of U.S. Patent Application Publication No. 2010/0277693 (Martinez-Conde).
Flitcroft discloses an anterior ocular segment photographing unit that captures an anterior ocular segment image of at least one of a left eye and a right eye of the subject (the infrared sensitive video camera of Flitcroft); a fixation target (the fixation target of Flitcroft); and a processor (the computer or other recording device of Flitcroft to display or record the corneal reflections to allow automated measurements of the eye from image analysis of the corneal 
Flitcroft teaches the use of a fixation target (the fixation target of Flitcroft), but not a fixation target display unit.  In the related field of eye tracking devices, Martinez-Conde teaches the use of a fixation target display unit to generate a fixation target to a person (paragraphs 0018-0019).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fixation target display unit of Martinez-Conde so as to present the fixation target of Flitcroft since (1) a method of fixation target presentation is required and Martinez-Conde provides one such fixation target presentation, (2) it is a simple 
With respect to claim 1, the combination teaches or suggests an ophthalmic device that performs an examination of a visual function of a subject, the ophthalmic device comprising:
an anterior ocular segment photographing unit that captures an anterior ocular segment image of at least one of a left eye and a right eye of the subject (the infrared sensitive video camera of Flitcroft);
a fixation target display unit (the fixation target display of Martinez-Conde) that displays a fixation target (the fixation target of Flitcroft) with respect to the at least one of the left eye and the right eye of the subject; and 
a processor (the computer or other recording device of Flitcroft to display or record the corneal reflections to allow automated measurements of the eye from image analysis of the corneal reflection position relative to the pupil and/or margins of the cornea) that controls the ophthalmic device, wherein the processor
measures an eye position of the at least one of the left eye and the right eye of the subject by processing the anterior ocular segment image captured by the anterior ocular segment photographing unit (FIG. 5 of Flitcroft), and
generates eye position state information based on measurement results of the eye position of an examination target eye at at least two timings including a post-switch timing and a pre-switch timing (FIG. 5 of Flitcroft in real time and taking multiple images; paragraphs 0032, 0057, 0083-0084, 0091, and 0094 of Flitcroft), 

the post-switch timing being a timing after a display switch timing at which display and non-display of the fixation target with respect to the at least one of the left eye and the right eye of the subject is switched (FIG. 5 of Flitcroft in real time and taking multiple images; paragraphs 0032, 0057, 0083-0084, 0091, and 0094 of Flitcroft), and 
the pre-switch timing being a timing before the display switch timing (FIG. 5 of Flitcroft in real time and taking multiple images; paragraphs 0032, 0057, 0083-0084, 0091, and 0094 of Flitcroft).
With respect to claims 2, 10, 17, and 19, Flitcroft teaches a computer or other recording device to display or record the corneal reflections to allow automated measurements of the eye from image analysis of the corneal reflection position relative to the pupil and/or margins of the cornea.  Also, Flitcroft teaches the taking of multiple images at various stages of examination (paragraphs 0032, 0057, 0083-0084, and 0091 of Flitcroft) and also teaches the idea of performing real-time imaging through the use of their disclosed infrared camera (paragraph 0094 of Flitcroft).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform real-time imaging, as suggested by Flitcroft, since it provides the practitioner with a better sense of the severity or nature of pupil travel during the examination procedure.  Martinez-Conde discloses that real time analysis of pupil travel can take the form of eye position versus time (paragraph 0017 and FIG. 2 of Martinez-Conde).1  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
With respect to claim 2, the combination teaches or suggests that the processor generates, as the eye position state information, at least data of an eye position change graph showing a relationship between time and the eye position of the examination target eye after the display switch timing (the real-time monitoring of Flitcroft with the position v. time presentation suggested by Martinez-Conde).
With respect to claim 10, the combination teaches or suggests that the processor acquires the display switch timing at which the display and the nondisplay of the fixation target is switched, and generates the eye position state information based on the acquired display switch timing (the real-time monitoring of Flitcroft with the position v. time presentation suggested by Martinez-Conde).
With respect to claim 11, the combination teaches or suggests that the anterior ocular segment photographing unit (the infrared sensitive video camera of Flitcroft) captures the anterior ocular segment image by receiving invisible light (the infrared light of Flitcroft), and the display and the non-display of the fixation target is switched by inserting and removing a visible light shielding member from in front of the eye (the visually opaque infrared transmitting eye occluder of Flitcroft), the visible light shielding member allowing at least part of the invisible light received by the anterior ocular segment photographing unit to pass through, and the visible light shielding member blocking the visible light displaying the fixation target.

With respect to claim 17, the combination teaches or suggests that the processor generates, as the eye position state information, at least data of an eye position change graph showing a relationship between time and the eye position of each of the left eye and the right eye after the display switch timing (the real-time monitoring of Flitcroft with the position v. time presentation suggested by Martinez-Conde).
With respect to claim 19, the combination teaches or suggests an ophthalmic device used to perform an examination of a visual function of a subject, the ophthalmic device comprising:
an anterior ocular segment photographing unit (the infrared sensitive video camera of Flitcroft) that captures an anterior ocular segment image of at least one of a left eye and a right eye of the subject;

 a processor (the computer or other recording device of Flitcroft to display or record the corneal reflections to allow automated measurements of the eye from image analysis of the corneal reflection position relative to the pupil and/or margins of the cornea) that controls the ophthalmic device, wherein the processor
measures an eye position of the at least one of the left eye and the right eye of the subject at a plurality of timings, by processing the anterior ocular segment image captured by the anterior ocular segment photographing unit (FIG. 5 of Flitcroft in real time and taking multiple images; paragraphs 0032, 0057, 0083-0084, 0091, and 0094 of Flitcroft), and
generates data of an eye position change graph showing a relationship between the measured eye positions and time (the real-time monitoring of Flitcroft with the position v. time presentation suggested by Martinez-Conde).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 FIG. 9 and paragraph 0017 of U.S. Patent Application Publication No. 2005/0099601, FIG. 8 and paragraph 0095 of U.S. Patent Application Publication No. 2013/0021456 teaches this as well.